684 F.2d 307
Peter B. TURNEY, Appellant,v.The UNITED STATES of America, Appellee.
No. 82-1006.
United States Court of Appeals,Fourth Circuit.
Argued May 7, 1982.Decided Aug. 5, 1982.

John E. Harris, Washington, D. C., for appellant.
Richard E. Dunne, III, Asst. U. S. Atty., Baltimore, Md.  (J. Frederick Motz, U. S. Atty., Baltimore, Md., on brief), for appellee.
Before RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
DONALD RUSSELL, Circuit Judge:


1
Under the Veterans Insurance Act of 1974 any retired military reservist who met the requirements for full-time coverage thereunder as of May 24, 1974, was granted the right to insurance "upon written application, proof of good health, and compliance with such other terms and conditions as may be prescribed by the Administrator ...."  38 U.S.C. 767(c).  The Administrator issued his rules and regulations to be followed by such reservists in applying for insurance under the Act.  Among the regulations issued by the Administrator was this requirement: "On and after June 1, 1975, the (qualified reservist) is eligible for coverage provided an application, evidence of insurability and the initial premium is submitted to the administrative office prior to June 1, 1976."  38 C.F.R. 9.3(a).


2
The plaintiff is a retired military reservist who met the requirements for full-time coverage as of May 24, 1974.  He did not, however, file his application for coverage until December 15, 1977.  His application was denied for failure to file "prior to June 1, 1976."  He sought by his action in the district court a declaratory judgment that the Administrator had exceeded his authority in setting the time limits as fixed in 38 C.F.R. 9.3(a).  The district court found that the administrative regulation fixing such time limits was "reasonably related to the purposes of the Veterans Insurance Act of 1974" and was within the Administrator's authority, as declared in the Act, to provide "terms and conditions" for the issuance of insurance to qualified reservists within the plaintiff's classification.  Turney v. United States, 525 F.Supp. 675 (D.Md.1981).  We agree and affirm the judgment of the district court on the opinion of the district court.


3
AFFIRMED.